    Case: 1:20-cv-00608-SJD-KLL Doc #: 3 Filed: 08/13/20 Page: 1 of 5 PAGEID #: 6




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


JERONE MCDOUGALD,                                              Case No. 1:20-cv-608
     Plaintiff,
                                                               Dlott, J.
         vs.                                                   Litkovitz, M.J.

LARRY GREENE,                                                  REPORT AND
    Defendant.                                                 RECOMMENDATION


         Plaintiff Jerone McDougald, an inmate at the Toledo Correctional Institution and frequent

filer in this Court, 1 has filed a motion for leave to proceed in forma pauperis in connection with

a filing asking this Court to review the Ohio Supreme Court’s July 14, 2020 denial of his petition

for a writ of mandamus. 2 This matter is before the Court on plaintiff’s motion to proceed in

forma pauperis. (Doc. 1). For the reasons that follow, plaintiff’s motion should be denied.

         A prisoner’s right to proceed in forma pauperis has been restricted by Congress. In

accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.



1
 McDougald has filed at least twenty-two cases in the Southern District of Ohio. See McDougald v. Erdos, 1:19-
cv-107 (TSB: SKB) (S.D. Ohio Feb. 11, 2019); McDougald v. Eddy, 2:19-cv-257 (TSB; SKB) (S.D. Ohio Jan. 25,
2019); McDougald v. Smoot, 1:19-cv-50 (SJD; KLL) (S.D. Ohio Jan. 22, 2019); McDougald v. Bear, 1:18-cv-498
(TSB; KLL) (S.D. Ohio July 23, 2018); McDougald v. Erdos, 1:18-cv-135 (MRB; SKB) (S.D. Ohio Feb. 23, 2018);
McDougald v. Clagg, 1:18-cv-93 (TSB; SKB) (S.D. Ohio Feb. 9, 2018); McDougald v. Eaches, 1:18-cv-80 (MRB;
SKB) (S.D. Ohio Feb. 5, 2018); McDougald v. Erdos, 1:17-cv-464 (MRB; SKB) (S.D. Ohio July 10, 2017);
McDougald v. Dillow, 1:17-cv-196 (MRB; KLL) (S.D. Ohio Mar. 27, 2017); McDougald v. Dunlap, 1:17-cv-127
(MRB; SKB) (S.D. Ohio Feb. 24, 2017); McDougald v. Bear, 1:17-cv-124 (MRB; SKB) (S.D. Ohio Feb. 21, 2017);
McDougald v. Erdos, 1:17-cv-95 (SJD; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Sammons, 1:17-cv-91
(MRB; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Lt. Stone, 1:17-cv-72 (SJD; SKB) (S.D. Ohio Feb. 1, 2017);
McDougald v. Dillow, 1:16-cv-1099 (MRB; SKB) (S.D. Ohio Nov. 23, 2016); McDougald v. Eaches, 1:16-cv-900
(SJD; KLL) (S.D. Ohio Sept. 6, 2016); McDougald v. Davis, 1:16-cv-633 (SJD) (June 10, 2016); McDougald v.
Davis, 2:16-cv-545 (GCS; KAJ) (S.D. Ohio June 10, 2016); McDougald v. Ahmad, 1:16-cv-500 (SJD; SKB) (S.D.
Ohio Apr. 28, 2016); McDougald v. Esham, 1:16-cv-497 (SJD; KLL) (S.D. Ohio Apr. 27, 2016); McDougald v.
Mahlman, 1:16-cv-317 (TSB; SKB) (S.D. Ohio Feb. 16, 2016); McDougald v. Timberlake, 1:08-cv-744 (MRB;
JGW) (S.D. Ohio Oct. 29, 2008).
2
  Even if plaintiff was not prohibited from proceeding in forma pauperis, it appears this action would be subject to
dismissal at the screening stage. The undersigned is not aware of any basis upon which this Court has appellate
jurisdiction over this matter.
   Case: 1:20-cv-00608-SJD-KLL Doc #: 3 Filed: 08/13/20 Page: 2 of 5 PAGEID #: 7




No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under this section if the prisoner has, on 3 or more prior occasions,
       while incarcerated or detained in any facility, brought an action or appeal in a court
       of the United States that was dismissed on the grounds that it is frivolous, malicious,
       or fails to state a claim upon which relief may be granted, unless the prisoner is
       under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       Mr. McDougald is prohibited by § 1915(g) from proceeding in forma pauperis in this

case because three prior complaints filed by him while he has been a prisoner were dismissed

with prejudice for failure to state a claim upon which relief may be granted. See McDougald v.

Sammons, Case No. 1:17-cv-91 (Barrett, J.; Bowman, M.J.) (S.D. Ohio Feb 10, 2017) (Doc. 7,

10, 11) (dismissal for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)); McDougald v. Stone, Case No. 1:17-cv-72 (Dlott, J.;

Bowman, M.J.) (S.D. Ohio Feb. 1, 2017) (Doc. 5, 17, 20, 26, 27) (dismissal for failure to state a

claim upon which relief may be granted); McDougald v. Ahmad, Case No. 1:16-cv-500 (Dlott, J.;

Bowman, M.J.) (S.D. Ohio Apr. 28, 2016) (Doc. 27, 34, 35) (dismissal for judgment on the

pleadings for failure to state a claim upon which relief may be granted under 28 U.S.C. §

1915(e)(2)). The previous three dismissals for failure to state a claim upon which relief may be

granted prevent Mr. McDougald from obtaining pauper status in the instant action.

       In view of his three “strikes,” Mr. McDougald may not proceed in forma pauperis unless

he falls within the statutory exception set forth in 28 U.S.C. § 1915(g), which applies to prisoners

who are “under imminent danger of serious physical injury.” Under the plain language of the

statute, plaintiff must be in imminent danger at the time that he seeks to file his suit in federal

court to qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v.

                                                  2
   Case: 1:20-cv-00608-SJD-KLL Doc #: 3 Filed: 08/13/20 Page: 3 of 5 PAGEID #: 8




Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011) (and cases cited therein) (holding in

accordance with other circuit courts that “the plain language of § 1915(g) requires the imminent

danger to be contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618

F.3d 162, 169 (2nd Cir. 2010) (citing Malik v. McGinnis, 293 F.3d 559, 563 (2nd Cir. 2002));

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martin v. Shelton, 319 F.3d 1048, 1050

(8th Cir. 2003); Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3rd Cir. 2001) (en banc);

Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884

(5th Cir. 1998) (per curiam); Chase v. O’Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per

curiam). Cf. Pointer v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007). “By using the term

‘imminent,’ Congress indicated that it wanted to include a safety valve for the ‘three strikes’ rule

to prevent impending harms, not those harms that had already occurred.” Abdul-Akbar, 239

F.3d at 315.

        The Court is unable to discern from plaintiff’s filing any facts showing he meets the

statutory exception. Because plaintiff has failed to allege particular facts showing any

immediate or impending serious physical injury in existence at the time he commenced this

action, he does not meet the exception to the “three strikes” rule set forth in 28 U.S.C. § 1915(g).



                        IT IS THEREFORE RECOMMENDED THAT:

        1. Plaintiff’s motion to proceed in forma pauperis (Doc. 1) be DENIED.

        2. Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus $50 administrative

fee) required to commence this action within thirty (30) days, and that plaintiff be notified that

his failure to pay the full $400 fee within thirty days will result in the dismissal of his action.


                                                   3
   Case: 1:20-cv-00608-SJD-KLL Doc #: 3 Filed: 08/13/20 Page: 4 of 5 PAGEID #: 9




See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).




Date: 8/12/2020
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                4
  Case: 1:20-cv-00608-SJD-KLL Doc #: 3 Filed: 08/13/20 Page: 5 of 5 PAGEID #: 10




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JERONE MCDOUGALD,                                    Case No. 1:20-cv-608
     Plaintiff,
                                                     Dlott, J.
       vs.                                           Litkovitz, M.J.

LARRY GREENE,
    Defendant.

                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
